Exhibit 10.1
 
 

 [wellsfargo.jpg]
Wells Fargo Business Credit
Suite 2900
230 West Monroe Street
Chicago, IL 60606
312 845-9847
312 726-2158 Fax

 
 


September 8, 2009
 
MISCOR Group, Ltd.
1125 S. Walnut
South Bend, Indiana 46619 Attention: Michael Topa


Re:   Reduction in Credit Facility under Credit and Security Agreement
 
 
Dear Mr. Topa:
 
Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the "Credit Agreement") by and among MISCOR Group,
Ltd., an Indiana corporation ("MISCOR"), Magnetech Industrial Services, Inc., an
Indiana corporation ("MIS"). Martell Electric, LLC, an Indiana limited liability
company ("Martell"), HK Engine Components, LLC, an Indiana limited liability
company ("HK"), Ideal Consolidated, Inc., an Indiana corporation ("Ideal"), and
American Motive Power, Inc., a Nevada corporation ("AMP" and together with
MISCOR, MIS, Martell, HK, and Ideal, collectively, the "Borrowers"), and Wells
Fargo Bank, National Association (the "Lender"), acting through its Wells Fargo
Business Credit operating division. Capitalized terms used herein shall have the
meaning assigned to such terms in the Credit Agreement.


As you know, the Lender had previously approved an extension of its stated
requirement for the Borrowers to raise $2,000,000 of additional capital by
August 31, 2009 (as set forth in the Fourth Amendment to the Credit Agreement)
until October 31, 2009, conditioned upon certain progress being made toward the
sale of the Borrowers' rail business by August 3 I, 2009. As of the date of this
letter, Lender believes insufficient progress has been made toward the sale of
Borrowers’ rail business. Therefore, Lender is hereby modifying its agreement by
shortening the extension of time for the Borrowers to raise $2,000,000 of
additional capital, or negotiate an additional extension or amendment, until
September 15, 2009, subject to reductions in the revolving credit facility, as
set forth below.


The Credit Agreement is hereby amended by reducing the Maximum Line Amount to
Five Million Eight Hundred Thousand Dollars ($5,800,000) and by amending part
(b)(i) of the definition of Borrowing Base to read as follows:


(i)        The lesser of (A) the sum of (1) the product of the Accounts Advance
Rate times Eligible Accounts of each of MIS, HK, 3D, Martell, Ideal and AMP,
plus (2) the lesser of (w) the product of the Accounts Advance Rate times the
Eligible AMP-Canada Accounts, or (x) $500,000, plus (3) the lesser of (y) the
product of the Special Accounts Advance Rate times. Eligible Progress Accounts
of each of Martell and Ideal, or (z) $1,750,000; provided, such amount shall be
reduced by $50,000 per week, commencing August 3, 2009, and continuing on Monday
of each week thereafter or (B) $5,800,000, less
 

 
 

--------------------------------------------------------------------------------

 

MISCOR Group, Ltd.
September 8, 2009
Page 2
 
 
Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender's agreements herein shall not constitute a "course of
dealing" or any agreement of the part of the Lender to allow late delivery of
the Borrowers' financial statements or other required reports in the future.
 
Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.


Sincerely,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
/s/ Daniel Manella

Daniel Manella
Vice President
 
 
Acknowledged and agreed to
this 16th day of September, 2009
 


MISCOR GROUP, LTD.
 
MAGNETECH INDUSTRIAL SERVICES, INC.
                   
By:
/s/ John A. Martell  
By:
/s/ John A. Martell  
John A. Martell, Chief Executive Officer
   
John A. Martell, Chief Executive Officer
                   
HK ENGINE COMPONENTS, LLC
 
MARTELL ELECTRIC, LLC
                   
By:
/s/ John A. Martell  
By:
/s/ John A. Martell  
John A. Martell, Chief Executive Officer
   
John A. Martell, Chief Executive Officer
                   
IDEAL CONSOLIDATED, INC.
  AMERICAN MOTIVE POWER, INC.                    
By:
/s/ John A. Martell  
By:
/s/ John A. Martell  
John A. Martell, Chief Executive Officer
   
John A. Martell, Chief Executive Officer


